Name: Commission Regulation (EEC) No 1157/90 of 7 May 1990 amending Regulation (EEC) No 1021/90 increasing to 400 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 90 Official Journal of the European Communities No L 116/9 COMMISSION REGULATION (EEC) No 1157/90 of 7 May 1990 amending Regulation (EEC) No 1021/90 increasing to 400 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2418/87 (4); Whereas Commission Regulation (EEC) No 1021 /90 (*) opened a standing invitation to tender for the export of 200 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 3 May 1990, Germany informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency, for which a standing invitation to tender for export has been opened, should be increased to 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1021 /90 must therefore be amended : Article 1 Article 2 of Regulation (EEC) No 1021 /90 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 400 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 400 000 tonnes of barley are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 1021 /90 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 1L 1975, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 7. 0 OJ No L 202, 9.-7. 1982, p. . 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5 . (4 OJ No L 106, 26. 4. 1990, p. 9 . No L 116/10 Official Journal of the European Communities 8 . 5 . 90 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Sehleswig-Holstein/Hamburg Niedersachsen/Bremen Nordrhein-Westfalen Hessen Rheinland-Pfalz Baden-Wurttemberg Bayern Saarland 110 121 86 900 114991 14 863 34 390 14 205 19 728 4 700'